Effective as from January 25, 2010 by and between TEMASEK INVESTMENTS INC. as Optionor and CONSTITUTION MINING CORP. as Optionee MINERAL RIGHT OPTION AGREEMENT MINERAL RIGHT OPTION AGREEMENT THIS MINERAL RIGHT OPTION AGREEMENT (hereinafter the “Agreement”) made effective as of the 25th day of January, 2010 (hereinafter the “Effective Date”) is executed by and between: TEMASEK INVESTMENTS INC., a company duly incorporated and organized under the laws of Panama with address for delivery and notice located at 16th Floor, MMGTower, Ubanzacion Marbella, 53rd E Street, Panama City, Panama (hereinafter the "Optionor" or “TEMASEK”) of the first part; and CONSTITUTION MINING CORP., a company organized under the laws of Delaware, United States of America, with address for delivery and notice located at Pasaje Mártir Olaya 129, Oficina 1203, Centro Empresarial José Pardo Torre A, Miraflores, Lima, Perú, (hereinafter the “Optionee” or “CONSTITUTION”), of the second part. Optionor and Optionee collectively referred to as the Parties, and individually and indistinctively referred to as the Party. WHEREAS (i)Both Parties are mining exploration and development companies with experience in the identification and development of mining projects, particularly in the region of South America. (ii)CONSTITUTION is interested in acquiring the ownership and title of certain claim applications, claims, and assorted mining rights, including all obligations arisen therefrom, with respect to certain areas located in Peru as detailed in Annex I hereto (hereinafter the “Mineral Rights”) that are of the property and title of Minera Saramiriza S.A.C, a company duly incorporated and organized under the laws of Peru (hereinafter “MINERA SARAMIRIZA”). (iii)TEMASEK is the indirect beneficial owner of 100% interest in the Mineral Rights through the direct and indirect control of different wholly owned subsidiaries, as detailed below. (iii)The ownership of TEMASEK in the Mineral Rights is evidenced through (a) the direct ownership of 1 share of the shareholding of MINERA SARAMIRIZA, and (b) the direct ownership of 100% of the outstanding shareholding in WOODBURN INVESTMENTS, INC., a company duly incorporated and organized under the laws of Panama, with address for delivery and notice at 16th Floor, MMGTower, Ubanzacion Marbella, 53rd E Street, Panama City, Panama (hereinafter “WOODBURN”), being WOODBURN the registered owner of 999 shares in MINERA SARAMIRIZA. WOODBURN and TEMASEK are the registered owners of 100% of the outstanding shareholding in MINERA SARAMIRIZA represented in 1,000 shares. Page 1 of 13 (iv)The Optionor has agreed to grant three exclusive options (hereinafter, collectively referred to as the “Options”, and each individually and indistinctively referred to as the “Option”) to the Optionee, and the Optionee has agreed to receive the
